DETAILED ACTION                                                                                                                                                                                               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (CN 109595730 A) hereinafter referred to as Fan.
Regarding claim 1, Fan teaches of a heating, ventilation, and/or air conditioning (HVAC) system (¶ [0002]), comprising:
a fan (Fig. 8, fan 8) configured to provide an airflow through the HVAC system by drawing the airflow into a fan inlet and expelling the airflow out of a fan outlet (Fig. 8, air is drawn through the first filter screen 4 first and thus the fan inlet is to the left of the fan 8 and the fan outlet is to the right of the fan; ¶ [0041], first filter screen 4, an activated carbon filter layer 5, a biofilm layer 6 and an ultraviolet disinfection lamp 7 in sequence from left to right); and
an inlet diffuser disposed upstream of the fan inlet relative to a direction of the airflow (Fig. 8, first filter screen 4, carbon filter layer 5 and biofilm layer 6 would all act as a diffuser), wherein the inlet diffuser includes a first layer of perforated material (Fig. 8, first filter screen 4 would need to be perforated to allow air to pass through) and a second layer of perforated material disposed adjacent to the first layer of perforated material (Fig. 8, carbon filter layer 5 would need to be perforated to allow air to pass through).
Regarding claim 3, Fan teaches of the HVAC system of claim 1, and Fan further teaches wherein the first layer of perforated material includes a concave curvature facing away from the fan inlet (Fig. 8, see first filter screen 4 concave away from the fan inlet 8 to the right of the screen).
Regarding claim 4, Fan teaches of the HVAC system of claim 3, and Fan further teaches wherein the second layer of perforated material includes an additional concave curvature facing away from the fan inlet (Fig. 8, see matching concavity between the first filter screen 4 and carbon filter layer 5).
Regarding claim 5, Fan teaches of the HVAC system of claim 4, and Fan further teaches wherein the concave curvature corresponds to the additional concave curvature (Fig. 8, first filter screen 4 and carbon filter layer 5 have matching concavity).
Regarding claim 6, Fan teaches of the HVAC system of claim 1, and Fan further teaches comprising a third layer of perforated material disposed adjacent to the second layer of perforated material (Fig. 8, biofilm layer 6 is adjacent to carbon filter layer 5).
Regarding claim 7, Fan teaches of the HVAC system of claim 6, and Fan further teaches wherein the first layer of perforated material includes a first concave curvature facing away from the fan inlet, the second layer of perforated material includes a second concave curvature facing away from the fan inlet, and the third layer of perforated material includes a third concave curvature facing away from the fan inlet (Fig. 8, the first filter screen 4, carbon filter layer 5 and biofilm layer 6 all have the same concavity facing away from the fan inlet).
Regarding claim 8, Fan teaches of the system of claim 7, and Fan further teaches wherein the first concave curvature corresponds to the second concave curvature and the third concave curvature (Fig. 8, first filter screen 4, carbon filter layer 5 and biofilm layer 6 have matching concavity).
Regarding claim 21, Fan teaches of the HVAC system of claim 1, comprising a duct (see annotated Fig. 8 below), wherein:
the inlet diffuser is disposed between the duct and the fan (see annotated Fig. 8 below);
the first layer of perforated material includes a concave curvature facing the duct (see annotated Fig. 8 below); and
the second layer of perforated material includes an additional concave curvature facing the duct (see annotated Fig. 8 below).
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 5979595 A).
Regarding claim 1, Harris teaches of a heating, ventilation, and/or air conditioning (HVAC) system (abstract), comprising:
a fan (Fig. 15, fan 310) configured to provide an airflow through the HVAC system by drawing the airflow into a fan inlet (Fig. 15, fan inlet 312) and expelling the airflow out of a fan outlet (Fig. 15, outlet side 314); and
an inlet diffuser disposed upstream of the fan inlet relative to a direction of the airflow (Fig. 15, air inlet device 30), wherein the inlet diffuser includes a first layer of perforated material (see annotated Fig. 15 below; the inlet device 30 is the same as described in previous embodiments which has perforated steel or aluminum, see Col. 5, lines 49-53, Col. 8, lines 59-61 and Fig. 3) and a second layer of perforated material disposed adjacent to the first layer of perforated material (Fig. 15, silencing member 320; Col. 8, lines 63-65).
Regarding claim, 12, Harris teaches of the HVAC system of claim 1, wherein the perforated material of the first layer and the second layer comprises perforated metal (Col. 5, lines 49-53; Col. 8, lines 63-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 109595730 A) hereinafter referred to as Fan in view of Which Terminal Unit (VAV Box) is Right for Me (see screenshot of webpage provided) hereinafter referred to as Ref. 1.
Regarding claim 2, Fan teaches of the HVAC system of claim 1, Fan teaches of a fan and inlet diffuser (see rejection of claim 1), however, Fan fails to teach those features with a terminal unit.
Ref. 1 teaches of a terminal unit (see series fan-powered terminal figure in Ref. 1 showing air 
valve and fan)
Specifically, the combination the Examiner has in mind is to house the three filter layers of fan in 
Ref. 1 and to further replace the fan of Ref. 1 with the fan of Fan so that the three filter layers are located after the air valve shown in the series fan-powered terminal figure of Ref. 1 but before the fan with the same concavity as described in Fan.  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Ref. 1 into Fan to include the above combination. Doing so would allow for conditioned air to pass through the filters of Fan and to be distributed to particular rooms within a building at a constant volume which saves on energy costs and provides thermal comfort (first paragraph of Ref. 1 and paragraph immediately under the title of Ref. 1).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 109595730 A) hereinafter referred to as Fan in view of Grunder (DE 2328875 C2) and Fan Noise: How to Control Air Turbulences (screenshot of webpage provided) hereinafter referred to as Ref. 2.
Regarding claim 9, Fan teaches of the HVAC system of claim 1, and, however, Fan fails to teach wherein the first layer of perforated material is positioned between 0.5 inches and 3 inches from the second layer of perforated material.
Grunder teaches wherein the first layer of perforated material is positioned between 0.5 inches 
and 3 inches from the second layer of perforated material (¶ [0016], a distance of about 2cm has been found to be particularly effective).
	Specifically, the combination the Examiner has in mind is to separate the first filter layer of Fan from the carbon and biofilm layers of Fan by a distance of 2cm as described in Grunder.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Grunder to modify Fan with the above combination. Doing so would reduce turbulence within the air flowing through the filters (Grunder, ¶ [0019], it is possible to generate low-turbulence displacement flows) which would reduce noise produced at the fan inlet (Ref. 2, it’s usually the turbulence in an air-moving system – not the components – that makes your ears ring… a straightening effect on the inflowing air, reducing acoustical levels and considerably reducing tonal noise, see annotated Ref. 2 showing locations of reasonings within webpage provided in file wrapper).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 109595730 A) hereinafter referred to as Fan in view of Ashton (US 10203703 B2).
Regarding claim 10, Fan teaches of the HVAC system of claim 1, however, Fan fails to teach comprising an air balancing valve configured to open a first amount in response to a first pressure drop and configured to open a second amount greater than the first amount in response to a second pressure drop greater than the first pressure drop.
Ashton teaches of an air balancing valve (abstract, Fig. 2, balancing valve 10)configured to open 
a first amount in response to a first pressure drop (Col. 4, lines 27-31) and configured to open a second amount greater than the first amount in response to a second pressure drop greater than the first pressure drop (Col. 4, lines 35-42).
Specifically, the combination the Examiner has in mind is to place the valve of Ashton at the inlet 
of Fan, before the filter layers. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Ashton to modify Fan with the above combination. Doing so would allow for a constant desired volume flow through the system that can be automatically maintained even if the filter become dirty and the pressure drop across them changes over time (Col. 1, lines 36-48).
Regarding claim 11, Fan teaches of the HVAC system of claim 10, and Fan further teaches wherein the air balancing valve is disposed upstream of the inlet diffuser relative to the direction of the airflow (see combination and rejection of Claim 10, valve of Ashton is located upstream of the filters of Fan).
Annotated Figures

    PNG
    media_image1.png
    577
    608
    media_image1.png
    Greyscale

Annotated Fig. 8 of Fan

    PNG
    media_image2.png
    698
    981
    media_image2.png
    Greyscale

Annotated Fig. 15 of Harris
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762